 



Exhibit 10.21
 
KRISPY KREME DOUGHNUT CORPORATION
NONQUALIFIED STOCK OWNERSHIP PLAN
 
EFFECTIVE FEBRUARY 1, 1999

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              PAGE   ARTICLE 1 PURPOSE; EFFECTIVE DATE     4    
ARTICLE 2 DEFINITIONS     4  
 
  2.1   “Account”     4  
 
  2.2   “Beneficiary”     4  
 
  2.3   “Board”     4  
 
  2.4   “Change in Control”     4  
 
  2.5   “Code”     4  
 
  2.6   “Committee”     4  
 
  2.7   “Company”     5  
 
  2.8   “Compensation”     5  
 
  2.9   “Determination Date”     5  
 
  2.10   “Disability (or Disabled)”     5  
 
  2.11   “Distribution Election”     5  
 
  2.12   “Earnings”     5  
 
  2.13   “Effective Date”     5  
 
  2.14   “Employee”     5  
 
  2.15   “ERISA”     5  
 
  2.16   “Krispy Kreme Stock Index”     5  
 
  2.17   “KSOP”     5  
 
  2.18   “Participant”     5  
 
  2.19   “Plan”     5  
 
  2.20   “Plan Year”     5  
 
  2.21   “Stock Contributions”     5  
 
  2.22   “Year of Service”     5     ARTICLE 3 PARTICIPATION AND DEFERRALS     6
 
 
  3.1   Eligibility and Participation     6     ARTICLE 4 STOCK CONTRIBUTIONS  
     
 
  4.1   Stock Contributions     6     ARTICLE 5 ACCOUNTS     6  
 
  5.1   Account     6  
 
  5.2   Determination of Accounts     6  
 
  5.3   Investment of Account     7  
 
  5.4   Vesting of Accounts     7  
 
  5.5   Statement of Accounts     7     ARTICLE 6 BENEFIT PAYMENTS     7  
 
  6.1   Time of Benefit Payments     7  

-2-



--------------------------------------------------------------------------------



 



                              PAGE  
 
  6.2   Manner of Benefit Payments     7  
 
  6.3   Withholding; Payroll Taxes     8  
 
  6.4   Code 6 162(m) Restriction     8  
 
  6.5   Payment to Guardian     8     ARTICLE 7 BENEFICIARY DESIGNATION     8  
 
  7.1   Beneficiary Designation     8     ARTICLE 8 ADMINISTRATION     8  
 
  8.1   Committee     8     ARTICLE 9 AMENDMENT AND TERMINATION OF PLAN     8  
 
  9.1   Amendment     9  
 
  9.2   Company’s Right to Terminate     9     ARTICLE 10 MISCELLANEOUS     9  
 
  10.1   Unfunded Plan     9  
 
  10.2   Unsecured General Creditor     9  
 
  10.3   Trust Fund     10  
 
  10.4   Nonassignability     10  
 
  10.5   Not a Contract of Employment     10  
 
  10.6   Governing Law     10  
 
  10.7   Validity     10  
 
  10.8   Successors     10  
 
  10.9   Captions     10  
 
  10.10   Arbitration of Disputes     10  
 
  10.11   Unclaimed Benefit     11  
 
  10.12   Discharge of Obligations     11  
 
  10.13   Limitations on Liability     11  
 
  10.14   Entire Agreement     11  

-3-



--------------------------------------------------------------------------------



 



KRISPY KREME DOUGHNUT CORPORATION
NONQUALIFIED STOCK OWNERSHIP PLAN
ARTICLE 1
PURPOSE; EFFECTIVE DATE
     The purpose of this Nonqualified Stock Ownership Plan is to enable the
Company’s executives to receive the same retirement plan contributions from the
Company as is available to other employees of the Company under the KSOP. It is
intended that the Plan will aid in attracting and retaining employees of
exceptional ability by providing them with these benefits. The Plan is a
nonqualified deferred compensation plan intended to be an unfunded plan as
described in Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement
Income Security Act of 1974. The Plan shall be effective as of February 1, 1999.
ARTICLE 2
DEFINITIONS
     Whenever used in this document, the following terms shall have the meanings
set forth in this Article unless a contrary or different meaning is expressly
provided:
     2.1 “Account” means the separate account established and maintained for
each Participant which represents his or her vested and unvested interest in the
Plan as of any date, as adjusted for allocations of Earnings, distributions, and
other factors that may affect the value of such Account.
     2.2 “Beneficiary” means the person, persons or entity entitled under
Section 7 to receive any Plan benefits payable after a Participant’s death.
     2.3 “Board” means the Board of Directors of the Company.
     2.4 “Change in Control” means the date on which the earlier of the
following Events occurs:
     (a) The acquisition by any entity, person or group of beneficial ownership,
as that term is defined in Rule l3d-3 under the Securities Exchange Act of 1934,
of more than 30% of the outstanding capital stock of the Company entitled to
vote for the election of directors (“Voting Stock”);
     (b) The merger or consolidation of the Company with one or more
corporations as a result of which the holders of the outstanding Voting Stock of
the Company immediately prior to such a merger or consolidation hold less than
60% of the Voting Stock of the surviving or resulting corporation;
     (c) The transfer of substantially all of the property of the Company other
than to an entity of which the Company owns at least 80% of the Voting Stock; or
     (d) The election to the Board of Directors of the Company of three
directors without the recommendation or approval of the incumbent Board of
Directors of the Company.
     2.5 “Code” means the Internal Revenue Code of 1986, as amended, or any
other provision of law of similar purpose as may at any time be substituted
therefor.
     2.6 “Committee” means the Compensation Committee of the Board or such other
committee appointed by the Board to administer the Plan pursuant to Section 8.

-4-



--------------------------------------------------------------------------------



 



     2.7 “Company” generally means Krispy Kreme Doughnut Corporation, a North
Carolina corporation, and any successor thereto which assumes its obligations
under this Plan. For purposes of Sections 2.3 and 2.4, Company means Krispy
Kreme Doughnuts, Inc., a North Carolina corporation, and any successor thereto
which assumes its obligations under this Plan.
     2.8 “Compensation” means, with respect to a Participant for the period
specified, base salary, plus bonuses paid to the Participant under the Company’s
incentive plans. The amount considered “Compensation” specifically includes any
amounts that would be paid to the Participant, but for a compensation reduction
agreement pursuant to Code Section 125, the Retirement Savings Plan, or the
Deferred Compensation Plan.
     2.9 “Determination Date” means the last business day of each Plan Year.
     2.10 “Disability (or Disabled)” means a disability as determined under the
Company’s long-term disability plan.
     2.11 “Distribution Election” means the election by a Participant regarding
the manner in which his Account will be distributed to him.
     2.12 “Earnings” for each Account means the growth credited or debited to
the Account on each Determination Date in a Plan Year, which shall be credited
or debited at the rates described in the definition of Krispy Kreme Stock Index
in Section 2.16, plus any dividends credited to the Account.
     2.13 “Effective Date” means February 1, 1999.
     2.14 “Employee” means a person classified by the Company as an employee of
the Company or its subsidiaries, regardless of the person’s classification by
any federal, state or local government, or any of their agencies.
     2.15 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time or any successor statute.
     2.16 “Krispy Kreme Stock Index” means the current value of a share of
Krispy Kreme Doughnut, Inc. common stock, as reported in the Wall Street Journal
or other reliable public source, for that day. If dividends are declared
additional stock units representing dividend shares shall be credited, as if the
stock units were actually shares of Krispy Kreme Doughnuts, Inc. common stock.
     2.17 “KSOP” means the Krispy Kreme Profit-Sharing Stock Ownership Plan, as
it may be amended from time to time.
     2.18 “Participant” means a person for whom an Account is maintained.
     2.19 “Plan” means this Nonqualified Stock Ownership Plan, as amended from
time to time.
     2.20 “Plan Year” means the 12 month period ending on the Sunday closest to
January 31.
     2.21 “Stock Contributions” means the contributions in the form of Krispy
Kreme stock credited to a Participant’s Account, pursuant to Section 5.1.
     2.22 “Year of Service” means a 12 consecutive month period during which an
Employee is credited with at least 1,000 “hours of service” (as defined in the
KSOP) with the Employer or any related

-5-



--------------------------------------------------------------------------------



 



entity. The first Year of Service shall be measured from the Employee’s date of
hire; thereafter Years of Service shall be calculated based on the Plan Year.
ARTICLE 3
PARTICIPATION AND DEFERRALS
     3.1 Eligibility and Participation.
          (a) Eligibility. Eligibility to participate in the Plan shall be
limited to those Employees who are selected by the Committee and who are
management or highly-compensated employees.
          (b) Effective Date of Participation. An eligible Employee shall become
a Participant as of the first day of the month following his completion of a
Year of Service.
          (c) Part-Year Participation. Employees who become newly eligible to
participate in the Plan may begin their participation in the Plan as of a date
or dates determined under rules to be established by the Committee.
          (d) Change in Employment Status. If a Participant ceases to be
eligible to participate in the Plan, his Account shall remain in the Plan until
it is distributed under the terms of Section 6.
ARTICLE 4
STOCK CONTRIBUTIONS
     4.1 Stock Contributions. The Company shall credit Stock Contributions to
the Participant’s Account in an amount equal to the percentage of compensation
contributed on behalf of Participants under the KSOP, if any, times the
Participant’s Compensation in excess of the Compensation limit under Code
section 401(a)(17). A Participant must be employed on the last day of the Plan
Year in order to be credited with a Stock Contribution for such Plan Year,
unless the Participant died, became Disabled, or retired after attaining age 55
and completing ten Years of Service during the Plan Year. Compensation earned
prior to the date the Participant entered the Plan pursuant to Section 3.1(b)
shall not be taken into account for purposes of determining the Company’s
contribution.
ARTICLE 5
ACCOUNTS
     5.1 Account. For record-keeping purposes only, Stock Contributions and
Earnings thereon shall be credited to the Participant’s Account. The Account
shall be bookkeeping devices utilized for the sole purpose of determining the
benefits payable under the Plan and shall not constitute a separate fund of
assets.
     5.2 Determination of Accounts. Each Participant’s Account as of each
Determination Date shall consist of the balance of the Account as of the
immediately preceding Determination Date, adjusted as follows:
          (a) Stock Contributions. The Account shall be increased by any Stock
Contributions, if any, credited since such Determination Date.
          (b) Distributions. The Account shall be reduced by any benefits
distributed to the Participant since such Determination Date.

-6-



--------------------------------------------------------------------------------



 



          (c) Earnings. The Account shall be increased or decreased by the
Earnings credited to the Account since such Determination Date.
     5.3 Investment of Account. Each Participant’s Account shall be deemed to be
invested in the Krispy Kreme Stock Index and shall have its earnings credited or
debited in accordance with the Krispy Kreme Stock Index. The Participant may not
elect to change such index.
     5.4 Vesting of Accounts. Each Participant shall be vested in his Account
based on his Years of Service in accordance with the following vesting schedule:

      Years of Service   Vested Percentage
1
  20%
2
  40%
3
  60%
4
  80%
5 or more
  100%

     Notwithstanding the above schedule, a Participant who terminates employment
after attaining age 65 or on account of death or Disability shall be 100%
vested.
     5.5 Statement of Accounts. The Committee shall give to each Participant a
statement showing the balances in the Participant’s Account on an annual basis
and at such other times as may be determined by the Committee.
ARTICLE 6
BENEFIT PAYMENTS
     6.1 Time of Benefit Payments. When a Participant terminates employment with
the Company for any reason, including death or Disability, the Company shall pay
to the Participant (or the Participant’s Beneficiary, in case of death) benefits
equal to the vested portion of the Participant’s Account on the Determination
Date next following the Participant’s termination date.
     6.2 Manner of Benefit Payments. The Participant’s Account shall be paid in
kind as a distribution of Krispy Kreme Doughnuts, Inc. common stock and as
elected in his Distribution Elections or as elected pursuant to subsection
(d) below. If the Participant fails to complete a Distribution Election, his
Account shall be paid in the form of a lump sum distribution. The alternative
forms of benefit payment are:
          (a) A lump-sum distribution which is equal to the Account balance.
          (b) Quarterly installments of the Account balance amortized over a
period of up to ten years. Earnings on the unpaid balance shall continue to be
credited to Accounts at the appropriate Krispy Kreme Stock Index rate. The
Account balance shall be reamortized each year, so that the amount of each
installment payment will depend on the Earnings credited or debited to the
Account during the prior year.
          (c) Small Amounts. Notwithstanding the form elected, if the
Participant’s total Account has a value of one hundred thousand dollars
($100,000) or less on the applicable Determination Date, the Company may, in its
sole discretion, pay such benefit in a lump sum.

-7-



--------------------------------------------------------------------------------



 



          (d) Change in Form of Benefits. A Participant may elect to change the
manner of benefit payment at any time up to 12 months before the date benefit
payments commence. Any changes made to the form of benefit payment within
12 months of the date benefit payments commence will not be valid.
     6.3 Withholding; Payroll Taxes. The Company shall withhold from payments
hereunder any taxes required to be withheld from such payments under federal,
state or local law. A Beneficiary, however, may elect not to have withholding of
federal income tax pursuant to Section 3405 of the Internal Revenue Code, or any
successor provision thereto.
     6.4 Code § 162(m) Restriction. Notwithstanding any other provision of this
Plan, if any portion of a payment in a calendar year would be disallowed as a
deduction to the Company because the Participant is an employee for that
calendar year subject to Section 162(m) (the $1,000,000 limitation on
compensation deduction) of the Code, or any successor provision to such Section,
that portion shall instead be paid in the first following calendar year during
which the Participant is not subject to Section 162(m) of the Code or any
successor provision, by February 28th of such year.
     6.5 Payment to Guardian. If a distribution is payable to a minor or a
person declared incompetent or to a person incapable of handling the disposition
of property, the Committee may direct payment to the guardian, legal
representative, or person having the care and custody of such minor,
incompetent, or person. The Committee may require proof of incompetency,
minority, incapacity or guardianship, as it may deem appropriate prior to
distribution. The Company may withhold payment under the Plan upon a dispute as
to the proper payee(s) or in any other situation in which the proper payee(s)
may be in question, until the proper payee(s) are finally determined in a court
of law. Distribution of any benefit under the Plan shall completely discharge
the Committee from all liability with respect to such benefit.
ARTICLE 7
BENEFICIARY DESIGNATION
     7.1 Beneficiary Designation. Each Participant shall have the right, at any
time, to designate one or more persons or an entity as Beneficiary (both primary
as well as secondary) to whom benefits under this Plan shall be paid in the
event of a Participant’s death prior to complete distribution of the
Participant’s Account. In the event that no separate Beneficiary designation is
made under this Plan, the Participant’s Beneficiary designation made under the
KSOP shall determine to whom benefits under this Plan shall be paid in the event
of a Participant’s death. If no election is made under either Plan, then the
default provisions of the KSOP shall determine the payment of benefits.
ARTICLE 8
ADMINISTRATION
     8.1 Committee.
          (a) The Committee shall administer this Plan.
          (b) The Committee shall be the Compensation Committee of the Board or
such other committee as may be appointed by the Board.
          (c) The Committee shall have the authority to make, amend, interpret,
and enforce all appropriate rules and regulations for the administration of this
Plan and to decide or resolve any and all

-8-



--------------------------------------------------------------------------------



 



           questions including interpretations of this Plan, in its sole
discretion, as may arise in connection with the Plan.
ARTICLE 9
AMENDMENT AND TERMINATION OF PLAN
     9.1 Amendment.
     (a) The Board may, at any time, amend the Plan in whole or in part by
written instrument, provided that no amendment shall reduce the amount credited
to any Account maintained under the Plan as of the date of the amendment.
     (b) Generally, the Company shall amend the Plan by action of the Board.
However, the Committee may approve amendments to the Plan, without prior
approval or subsequent ratification by the Board, if the amendment: (i) does not
significantly change the benefits provided under the Plan (except as required by
a change in applicable law); (ii) does not significantly increase the costs of
the Plan; and (iii) the amendment is intended either to enable the Plan to
remain in compliance with the requirements of the Code, ERISA, or other
applicable law, to facilitate administration of the Plan, or to improve the
operation of the Plan. A duly authorized officer of the Company shall execute
the amendment, evidencing the Company’s adoption of the amendment.
     9.2 Company’s Right to Terminate. The Board may, at any time, partially or
completely, terminate the Plan.
     (a) Partial Termination. The Board may partially terminate the Plan by
instructing the Committee not to accept any additional contributions to the
Plan. If such a partial termination occurs, the Plan shall continue to operate
and be effective with regard to contributions made prior to the effective date
of such partial termination.
     (b) Complete Termination. The Board may completely terminate the Plan by
instructing the Committee not to accept any additional contributions to the
Plan, and by distributing all Accounts under the Plan. If such a complete
termination occurs, the Plan shall cease to operate and the Company shall pay
out to each Participant the balance in his Account. If termination of the Plan
occurs after a Change of Control, payment shall be made in a lump sum; otherwise
payment shall be made in a lump sum, unless the Committee determines otherwise.
ARTICLE 10
MISCELLANEOUS
     10.1 Unfunded Plan. This Plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301 and 401 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA.
Accordingly, the Board may terminate the Plan and make no further benefit
payments or remove certain employees as Participants if it is determined by the
United States Department of Labor, a court of competent jurisdiction, or an
opinion of counsel that the Plan constitutes an employee pension benefit plan
within the meaning of Section 3(2) of ERISA (as currently in effect or hereafter
amended) which is not so exempt.
     10.2 Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors, and assigns shall have no secured legal or equitable rights,
interest or claims in any property or assets of the

-9-



--------------------------------------------------------------------------------



 



Company, nor shall they be Beneficiaries of, or have any rights, claims or
interests in any property or asset which may be acquired by the Company. Except
as provided in Section 10.3, assets of the Company shall not be held under any
trust for the benefit of Participants, their Beneficiaries, heirs, successors or
assigns, or held in any way as collateral security for the fulfilling of the
obligations of the Company under this Plan. Any and all of the Company’s assets
and policies shall be, and remain, the general, unpledged, unrestricted assets
of the Company. The Company’s obligation under the Plan shall be that of an
unfunded and unsecured promise to pay money in the future.
     10.3 Trust Fund. At its sole discretion, the Company may establish one or
more trusts, with such trustees as the Committee may approve, for the purpose of
providing for the payment of benefits owed under the Plan. Although such a trust
may be irrevocable, its assets shall be held for payment of all the Company’s
general creditors in the event of insolvency. To the extent any benefits
provided under the Plan are paid from any such trust, the Company shall have no
further obligation to pay them. If not paid from any trust, such benefits shall
remain the obligation of the Company. Notwithstanding the existence of such a
trust, it is intended that the Plan be unfunded for tax purposes and for
purposes of Title I of ERISA.
     10.4 Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate or convey in advance of actual
receipt the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are, expressly declared to be unassignable and
nontransferable. Except as may otherwise be required by law or order of a court
of competent jurisdiction, no part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.
     10.5 Not a Contract of Employment. This Plan shall not constitute a
contract of employment between the Company and the Participant. Nothing in this
Plan shall give a Participant the right to be retained in the service of the
Company or to interfere with the right of the Company to discipline or discharge
a Participant at any time.
     10.6 Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of North Carolina, except as
preempted by federal law.
     10.7 Validity. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.
     10.8 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company, its Subsidiaries, and their successors and assigns. The
term successors as used herein shall include any corporate or other business
entity, which shall, whether by merger, consolidation, purchase or otherwise
acquire all or substantially all of the business and assets of the Company, and
successors of any such corporation or other business entity.
     10.9 Captions. The captions of the articles, Sections, and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.
     10.10 Arbitration of Disputes. Any controversy or claim arising out of, or
in any way relating to this Plan shall be settled by arbitration in the city of
Greensboro, North Carolina, in accordance with the rules then in force of the
American Arbitration Association.

-10-



--------------------------------------------------------------------------------



 



     10.11 Unclaimed Benefit. Each Participant shall keep the Company informed
of his current address and the current address of his spouse. The Company shall
not be obligated to search for the whereabouts of any person. If the location of
a Participant is not made known to the Company within three years after the date
on which payment of the Participant’s benefit under the Plan may first be made,
payment may be made as though the Participant had died at the end of the
three-year period. If, within one additional year after such three-year period
has elapsed, or, within three years after the actual death of a Participant, the
Company is unable to locate any surviving spouse of the Participant, then the
Company shall have no further obligation to pay any benefit hereunder to such
Participant or surviving spouse or any other person and such benefit shall be
irrevocably forfeited.
     10.12 Discharge of Obligations. Any payment made under this Plan in good
faith by the Company shall completely discharge the Company of any liability to
any other individual who asserts a claim to such payment.
     10.13 Limitations on Liability. Notwithstanding any of the preceding
provisions of the Plan, neither the Company nor any individual acting as an
employee or agent of the Company shall be liable to any Participant, former
Participant, surviving spouse or any other person for any claim, loss, liability
or expense incurred in connection with the Plan.
     10.14 Entire Agreement. This Plan document represents the entire agreement
between the Company and any Participant in this Plan. This agreement supersedes
any and all prior agreements between the Company and any Participant, whether
such agreement or agreements were written or oral. Any amendment or modification
to the terms of this Plan must be in writing and signed by an authorized officer
of the Company. No Participation Election shall in any way amend, modify, alter
or revise this Plan. In the event the terms of the Participation Election
conflict with the terms of the Plan, the terms of the Plan shall be controlling.
     IN WITNESS WHEREOF, the authorized officers of the Company have signed this
document and have affixed the corporate seal on April 1, 2000, to be effective
upon the Effective Date.

                              KRISPY KREME DOUGHNUT CORPORATION
 
               
 
               
 
          By:    
 
             
 
 
          Its:    
 
             
 
 
               
 
                ATTEST:            
 
               
 
               
By:
               
 
 
 
           
Its:
               
 
 
 
           

[Corporate Seal]

-11-